Citation Nr: 9900609	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  96-45 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left ear 
disorder, to include hearing loss and tinnitus.

2.  Entitlement to service connection for a chronic back 
disorder.

3.  Entitlement to service connection for right knee 
disorder.

4.  Entitlement to service connection for scars on feet.

5.  Entitlement to a compensable evaluation for residuals of 
fracture, left wrist.

6.  Entitlement to a compensable evaluation for residuals of 
fracture, right index finger.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active duty from June 1992 to December 
1995.  

This case comes before the Board of Veterans Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in Montgomery, 
Alabama (hereinafter RO).

The veteran in his substantive appeal references hearing 
loss.  It is unclear as to whether he is also claiming 
service connection for hearing loss involving the right ear.  
It is requested that the RO contact the veteran to clarify 
this matte and thereafter take the appropriate actions.


REMAND

In the veterans substantive appeal in August 1996 he noted 
he underwent a VA evaluation at the VA Medical Center in 
Birmingham, Alabama.  However, the only VA medical record on 
file is a VA compensation examination report, dated in 
October 1996.  Additionally, the examiner in October 1996, 
noted x-rays taken in January 1996, which are not of record.  
When the VA is put on notice prior to the issuance of a final 
decision of the possible existence of certain records and 
their relevance, the Board must seek to obtain those records 
before proceeding with the appeal.  Murincsak v. Derwinski, 
2 Vet.App. 363, 370 (1992).  This is especially true of those 
records within the VAs possession.

Additionally, the Board notes that the veteran contends that 
pain due to his service-connected left wrist and right index 
finger has resulted in functional loss, which impairs his 
ability to lift.  The United States Court of Veterans Appeals 
(hereinafter Court) has held that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1998) must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet.App. 
202 (1995).  

Furthermore, the VA examiner during the general examination 
in October 1996, noted that the veteran experienced a head 
injury while in service; however, there is no comment by the 
general examiner as to the veterans complaints of a left ear 
disorder, to include hearing loss or tinnitus.  As such, the 
Board concludes that an additional VA examination and further 
medical opinions would provide a record upon which a fair, 
equitable, and procedurally correct decision on the claims on 
appeal can be made.  38 C.F.R. §§ 3.326, 3.327 (1998).

Accordingly, this case is remanded for the following actions:

1. The veteran should be furnished the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment and evaluation since his 
release from active duty.  The RO should 
then obtain all records, which are not on 
file.

2.  The RO should request the at the VA 
Medical Center in Birmingham, Alabama, to 
furnish copies of all medical records 
covering the period from December 1995 to 
the present, to include report x-rays 
taken in January 1996. 

3.  The veteran should be afforded a VA 
examination by a specialist in ear 
disorders audiology examination to 
determine the nature and extent of any 
left ear disorder found and any hearing 
loss.  In addition to an audiological 
examination, any other testing deemed 
necessary should be performed.  All 
pertinent symptomatology and findings 
should be reported in detail.  The 
examiner should be requested to provide 
an opinion as to whether any left ear 
disorder found, to include tinnitus, is 
related to the veterans period of 
military service, or the head injury 
therein.  The claims file must be made 
available to the examiner prior to the 
examination to facilitate a thorough, 
longitudinal review of the evidence.  

4.  The RO should schedule a VA 
examination by an orthopedist to 
determine the nature and severity of any 
right knee and back disorders the 
claimed sunburn scars involving the feet 
and the service-connected residuals of 
fracture, left wrist, and residuals of 
fracture, right index finger.  All 
indicated tests and studies should be 
accomplished, to include x-rays if 
deemed necessary.  The claims file and a 
copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including range of 
motion testing and what constitutes 
normal range of motion.  The examiner 
should indicate any involvement of joint 
structure, muscles and nerves, and 
comment on the presence or absence of 
pain, weakened movement, excess 
fatigability, incoordination, muscle 
atrophy, changes in condition of the 
skin indicative of disuse, and the 
functional loss resulting from any such 
manifestations.  The examiner should 
also provide an opinion as to the degree 
of any functional loss that is likely to 
result from a flare-up of symptoms or on 
extended use

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1998).

6.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the reports do 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1998).  If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.  Green v. Derwinski, 1. 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

Thereafter, the case should be reviewed by the RO, to include 
consideration of 38 C.F.R. §§ 4.40 and 4.45.  If any issue on 
appeal remains denied, a supplemental statement of the case 
should be provided to the veteran and his representative.  
After the veteran and his representative have had an adequate 
opportunity to respond, the appeal should be returned to the 
Board for appellate review.  No action is required by the 
veteran until he receives further notice; however, he may 
present additional evidence or argument while the case is in 
remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992). 


The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).   This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBAs ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 


		
	ROBERT P. REGAN
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
